Order entered September 12, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                              No. 05-22-00620-CV

                  IN THE INTEREST OF L.A.C., A CHILD

              On Appeal from the 302nd Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. DF-20-18505

                                    ORDER

      Before the Court is the September 9, 2022 request of Melva Key, Official

Court Reporter for the 302nd Judicial District Court, for an extension of time to

file the reporter’s record. We GRANT the request and extend the time to October

10, 2022. We caution Ms. Key that further requests will be disfavored.


                                            /s/   KEN MOLBERG
                                                  JUSTICE